DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/KR2019/004828, filed on 02/19/2020, which is entitled to and claims the benefit of priority of KR Patent App. No.10- 2018-0054357, filed 05/11/2018. The preliminary amendment filed on 02/19/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-16 are pending. Claims 1-16 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawing is received on 02/19/2020. This drawing is acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 02/19/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tae Jin Choi (KR 2018-0007097 A, machine translation, hereinafter “”097”). 
	
	Regarding claims 1-5, 9-11: “097 teaches a compound represented by the formula in an organic material layer (Page 3/43, Claim 2), wherein the A ring is benzothiadiazole structure (Page 6/43, Claim 8). The compound is different from the instant claim which comprises an aryl amine group.  

    PNG
    media_image1.png
    84
    129
    media_image1.png
    Greyscale

1 moiety (Page 3/43, Claim 2; Page 6/43, Claim 8).     


    PNG
    media_image2.png
    87
    180
    media_image2.png
    Greyscale

Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

Regarding claim 12: “097 teaches a compound represented by the formula 1 is represented by formula 2 or 3 (Page 4/43, Claim 4).  

11.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/122117 A1, equivalent to US Pub. No. 2017/0349822 A1, hereinafter “”822”) in view of Tae Jin Choi (KR 2018-0007097 A, machine translation, hereinafter “”097”). 

	Regarding claims 1-6, 9-12: “822 teaches a color conversion film (Page 1, [0002]; Page 27, [0133]) comprising: a resin matrix and at least one of the compounds represented by chemical formula 1 as set forth which is dispersed in the resin matrix (Page 27, [0133]). “822 does not expressly teach the compound of the instant formula 1.   
1 moiety,  (Page 3/43, Claim 2; Page 6/43, Claim 8), and  the A ring is benzothiadiazole structure (Page 6/43, Claim 8) in an organic material layer with benefit of providing a compound capable of improving the efficiency, life, and stability of an organic electroluminescent device and an organic electroluminescent device (Page 9/43, [0009]). 
In an analogous art of the color conversion film for the display device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the compound of “822, so as to include nitrogen-containing cyclic compound as taught by ”097 and would have been motivated to do so with reasonable expectation that this would result in providing a compound capable of improving the efficiency, life, and stability of an organic electroluminescent device and an organic electroluminescent device as suggested by ”097 (Page 9/43, [0009]). 

	Regarding claim 7: “822 teaches a backlight unit comprising the color conversion film (Page 1, [0006]; Page 1, [0015]).

Regarding claim 8: “822 teaches a display device comprising the backlight unit (Page 1, [0006]; Page 1, [0016]).

Regarding claim 13: “822 teaches the color conversion film (Page 27, [0133]) comprising the compound of Formula 1 in a range of 0.001 wt% to 15 wt% (Page 27, [0134]). 

Regarding claim 14: “822 teaches the color conversion film (Page 27, [0133]), wherein the compound is at least one of the compounds (Page 27, [0135]).  

Regarding claim 15: “822 teaches the color conversion film (Page 27, [0133]), wherein the resin matrix is a thermoplastic polymer or a thermosetting polymer (Page 27, [0138]). 

Regarding claim 16: “822 teaches the color conversion film (Page 27, [0133]), further comprising light diffusion particles selected from the group consisting of TiO2, silica, borosilicate, alumina and sapphire (Page 27, [0140]). 


Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/04/2021